Citation Nr: 1441681	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-22 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from April 1989 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

A hearing before a decision review officer at the RO was conducted in December 2009.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in June 2014.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A July 2003 rating decision denied service connection for PTSD; although he disagreed with that decision, he did not file a timely substantive appeal following issuance of a statement of the case in November 2004.  

2.  Some of the evidence received since that rating decision relates to an unestablished fact necessary to substantiate the claim, and/or raises a reasonable possibility of substantiating the claim for service connection for PTSD.  


CONCLUSIONS OF LAW
 
1.  The July 2003 rating decision that denied the claim of entitlement to service connection PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).
 
2.  New and material evidence has been presented, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement (NOD) is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of   the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).   The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The appellant's claim of entitlement to service connection for PTSD was originally denied in a July 2003 rating decision.  The Veteran essentially contended that he has PTSD due to witnessing the death of fellow serviceman and best friend, Roy Damien.  The RO noted that a review of the Chronological List of Desert Storm Deaths from the National Archives did not list the serviceman identified by the Veteran as dying during Desert Storm.  Although the Veteran appealed that decision, he did not file a substantive appeal following issuance of the statement of the case.  Accordingly, the July 2003 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  

At the time of the July 2003 rating decision the evidence consisted of the Veteran's service personnel records, service treatment records, and VA treatment records, which noted that the Veteran presented to the mental health clinic in 2003, and was diagnosed with PTSD.  

Evidence added to the record since the time of the last final decision includes VA treatment records which reveal additional diagnoses of PTSD.  In addition, the Veteran submitted information from the internet noting that [redacted], a serviceman from his division, with a name spelled slightly differently from that which the RO used in its search in 2003, was killed in action in Kuwait on March [redacted], 1991.  

Such evidence is new as it was not previously of record.  Moreover, the Board finds such evidence is material in that it verifies the Veteran's stressor.  Accordingly, as new and material evidence has been submitted, the claim for service connection for PTSD is reopened. 


ORDER

As new and material evidence has been presented, the claim for service connection for PTSD is reopened, and to this extent only the appeal is granted.


REMAND

Reopening the claim does not end the inquiry; rather, consideration of the claim    on the merits is required.  However, further development is needed prior to the disposition of the Veteran's claim. 

The Board notes there is some question as to whether the Veteran actually witnessed the death of Mr. [redacted].  He has testified the he was standing close to Mr. [redacted] when he was killed after stepping on an improvised explosive device.  However, there is no indication of any injuries to the Veteran in that explosion, and Mr. [redacted] and the Veteran were not in the same unit.  In his initial stressor statement, he indicated the death was a non-combat incident.  The internet information he presented indicates Mr. [redacted] was killed in action in combat.  On remand, the AOJ should attempt to determine, through official sources, the circumstances surrounding [redacted] death on March [redacted], 1991 to determine whether he died in a manner consistent with the Veteran's contentions.  

In addition, it does not appear that the Veteran's entire service personnel record folder has been requested.  As such folder may contain information pertinent to the claim, such should be requested on remand.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify, through official sources, the circumstances of [redacted] in-service death in Kuwait on March [redacted], 1991.  If this information cannot be obtained, the Veteran should be notified of such.  

2.  Request the Veteran's entire service personnel folder through official sources.  If additional records are unavailable, the Veteran should be notified of such.

3.  Obtain VA mental health treatment records dating since September 2009 from the Wichita, Kansas VA Medical Center and associated clinics. 

4.  After the above has been completed to the extent possible and the available records associated with the claims file, the Veteran should be afforded a VA PTSD examination to determine whether he suffers from PTSD related to his active military service.  The Veteran's claims file should be made available to the examiner for review in conjunction with the examination.  The AOJ should advise the examiner as to whether the Veteran's stressor of witnessing the death of [redacted] is corroborated versus merely being advised of his death.  

Following review of the claims folder and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD, and if so, the examiner should identify the specific stressor(s) upon which the diagnosis is based.  A complete rationale must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.
 
5.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary has been completed, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


